EXHIBIT 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of May 15, 2017 (the “Commencement Date”), by and between A.M.
Castle & Co., a Maryland corporation (the “Employer”), and Steven W. Scheinkman,
a resident of Illinois (the “Employee”).
WITNESSETH:
WHEREAS, Employee is presently employed with Employer pursuant to that certain
Offer Letter dated April 16, 2015 by Employer to Employee, Severance Agreement
dated April 16, 2015 by and between Employer and Employee, and Change in Control
Agreement dated April 16, 2015 by and between Employer and Employee (in each
case including any exhibits or attachments thereto and as heretofore modified,
amended or supplemented, the “Existing Employment Agreement”);
WHEREAS, Employer and certain of its creditors are parties to a Restructuring
Support Agreement dated as of even date herewith (the “RSA”) pursuant to which a
financial restructuring of the existing debt and equity interests of Employer
and its subsidiaries (the “Restructuring”) is to be undertaken;
WHEREAS, pursuant to the RSA, the Restructuring is to be implemented pursuant to
a pre-packaged chapter 11 plan of reorganization (as may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement and the Term Sheet, and including all exhibits thereto,
the “Plan”), to be filed in voluntary cases commenced by Employer and its
subsidiaries (collectively, the “Chapter 11 Cases”) under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the District
of Delaware or pursuant to out-of-court proceedings on the same or substantially
the same terms and conditions.
WHEREAS, in connection with the Restructuring, Employer and Employee desire to
amend and restate the Existing Employment Agreement in order to make certain
changes thereto; and
WHEREAS, Employer and Employee agree that this Agreement shall amend and restate
the Existing Employment Agreement in its entirety, commencing on the
Commencement Date, and that the Existing Employment Agreement shall terminate in
its entirety.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Employment. Employer has employed and hereby continues to employ Employee, and
Employee hereby accepts such continued employment, upon the terms and subject to
the conditions set forth in this Agreement. Employee shall be employed by
Employer but may serve (and if requested by Employer shall serve) as an officer
and/or director of any subsidiary or affiliate of Employer.


-EX-1

--------------------------------------------------------------------------------





2.Term. The term of employment under this Agreement shall commence on the
Commencement Date and shall continue for three (3) years thereafter (such
three-year period, the “Initial Term”) unless sooner terminated as contemplated
herein; provided, however, that, unless sooner terminated as contemplated
herein, beginning on the first day after the Initial Term and on every
anniversary of such date thereafter (each a “Renewal Date”), the then-existing
term of this Agreement shall automatically be renewed one additional year (any
such renewal term, an “Extension Period”) unless either party gives the other
written notice of non-renewal not less than three hundred sixty-five days (365)
days prior to the end of the Initial Term (or the Extension Period, as
applicable). For the avoidance of doubt, notice of non-renewal of this Agreement
given at any other time shall be void and ineffective. Written notice of
non-renewal by Employer shall be solely pursuant to a duly adopted resolution of
Employer’s board of directors (the “Board”). Upon the date of expiration of the
term of this Agreement, Employee shall cease to be employed and shall have no
further rights, including but not limited to rights under Section 8, or
obligations hereunder, except obligations set forth in Sections 3, 10 and 11.
3.Compensation and Benefits.
(a)    Employer shall pay to Employee as compensation for all services rendered
by Employee a base salary of $650,000 per year during the Initial Term, or such
other sums as the parties may mutually agree on from time to time, payable in
accordance with Employer’s regular payroll practices as in effect from time to
time with respect to all office employees of Employer, but no less frequently
than monthly (“Base Salary”). The Board or, if the same is established, the
human resources or compensation committee of the Board (the “Compensation
Committee”) shall have the right to increase Employee’s Base Salary from time to
time, and Employee shall be entitled to an annual or more frequent review
thereof as determined by the Board, with the first such review to occur in the
first calendar quarter of Employer’s 2018 fiscal year. Such increased Base
Salary then shall become Employee’s “Base Salary” for purposes of this
Agreement.
(b)    The Board or Compensation Committee, in its good faith discretion,
reasonably exercised, may, with respect to any year during the term hereof,
award an incentive opportunity bonus or bonuses to Employee; provided, however,
that Employer shall annually provide Employee with a short-term incentive plan
(the “STIP”) to be determined by the Board or the Compensation Committee.
Employee’s target payment under the STIP (the “Target STIP”) shall be one
hundred twenty-five percent (125%) of Base Salary, and Employee’s maximum
payment under the STIP shall be three hundred twelve and one-half percent
(312.50%) of Base Salary, or such other amounts as may be approved by the Board
or the Compensation Committee. The STIP shall be on the terms and conditions as
determined by the Compensation Committee and established by written summary
delivered to Employee no later than March 15 of the applicable year(s). The
compensation provided for in this Section 3(b) shall be in addition to any
pension, 401(k), or profit


-EX-2

--------------------------------------------------------------------------------





sharing payments set aside or allocated for the benefit of Employee in either a
tax qualified plan or otherwise.
(c)    Employer shall reimburse Employee for all reasonable expenses incurred by
Employee in the performance of his duties under this Agreement, in accordance
with Employer’s expense reimbursement policy; provided, however, that Employee
must furnish to Employer an itemized account, in form satisfactory to Employer,
in substantiation of such expenditures.
(d)    Employee shall be entitled to such fringe benefits including, but not
limited to, life, medical, disability, and family insurance benefits as may be
provided from time to time by Employer to other senior officers of Employer and
on an economic basis consistent with past practices and policies of Employer.
(e)    To the extent permitted by applicable law and terms of the benefit plans,
Employer shall include in Employee’s credited service, in any case where
credited service is relevant in determining eligibility for or benefits under
any employee benefits plan, Employee’s service for any parent, subsidiary or
affiliate of Employer or for any entity acquired by, or other predecessor of,
Employer.
(f)    Employer shall provide Employee with either (i) an Employer-leased
vehicle, all costs (gas, insurance, maintenance, etc.) paid, or (ii) an auto
allowance and a mobile telephone allowance during the term of the Agreement, as
may be provided from time to time by Employer to other senior officers of
Employer and on an economic basis consistent with past practices and policies of
Employer.
(g)    The amount of expenses eligible for reimbursement or in-kind benefits
provided during a calendar year may not affect the expenses eligible for
reimbursement to be provided in any other calendar year. Reimbursement of
eligible expenses will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(h)    Restructuring Compensation
(i)    Employee and Employer agree that, in addition to all other cash
compensation specified herein, Employee shall be entitled to an additional cash
award equal to seventy-three and thirty-five hundredths percent (73.35%) of his
Base Salary (the “Restructuring Award”) subject to Employee’s continued
employment by Employer on (and not having delivered a notice of resignation
other than for good reason prior to) the effective date of the Restructuring, or
if Section 3(h)(v) below applies, the effective date of the closing of the Sale
During Restructuring (in either case such date, as applicable,


-EX-3

--------------------------------------------------------------------------------





the “Restructuring Award Vesting Date”). The Restructuring Award shall be
payable on the Restructuring Award Vesting Date.
(ii)    Employee and Employer agree that, in connection with the Restructuring,
Employer shall establish a customary management incentive plan (the “MIP”) under
which officers and other key employees of Employer, including Employee, shall be
eligible to receive, in the aggregate, (a) awards denominated or payable in
shares of the new common stock of the restructured Employer and (b) New Notes
(as defined in the RSA or the term sheet attached thereto) convertible into
shares of the new common stock of the restructured Employer. The shares reserved
under the MIP, whether granted directly under the MIP or issuable upon
conversion of New Notes granted under the MIP (the “MIP Aggregate Equity”),
shall be equal in the aggregate to ten percent (10%) of the equity of the
restructured Employer as of the effective date of the Restructuring on a fully
diluted basis (exclusive of any shares of new common stock issuable upon
conversion of any New Notes issued to purchasers for new money in the Rights
Offering (as defined in the RSA or the term sheet attached thereto) but
including any shares of new common stock attributable to original issue discount
or the Put Option Payment (as defined in the RSA or the term sheet attached
thereto)). Employer and Employee agree that the MIP shall provide for a grant of
sixty percent (60%) of the MIP Aggregate Equity (inclusive of the New Notes
portion) on the effective date of the Restructuring (the “Initial 60% Award”)
and that forty percent (40%) the MIP Aggregate Equity under the MIP shall be
reserved for issuance in respect of awards to be granted pursuant to the MIP
following the Restructuring, in the discretion of the Board (such reserved
amount, plus any granted but unvested shares or New Notes that for any reason in
accordance with the MIP are forfeited by MIP participants and returned to the
MIP Aggregate Equity, the “Reserved 40%”). Upon a Change in Control, the Board
shall allocate the full amount of any then-unallocated portion of the Reserved
40%; provided, that the Board shall, with respect to the Reserved 40%, have the
sole discretion to determine the recipients thereof and the allocation among
such recipients, which recipients may or may not include Employee. Of the
Initial 60% Award, Employee shall be entitled to an allocation of thirty-five
percent (35%), and the allocation to Employee with respect to the Reserved 40%,
if any, shall be determined by the Board in its sole discretion.
(iii)    Employee shall be entitled to receive Employee’s allocation of the
Initial 60% Award on the effective date of the Restructuring, subject to
Employee’s continued employment on (and not having delivered a notice of
resignation other than for good reason prior to) the effective date of the
Restructuring, in a pro rata combination of unvested shares of new common stock
and New Notes, with such award to vest on the third (3rd) anniversary of the
effective date of the Restructuring, subject to Employee’s continued employment
on (and not having delivered a notice of resignation other than for good reason
prior to) such


-EX-4

--------------------------------------------------------------------------------





anniversary, unless an earlier date for such vesting is otherwise provided for
by the terms of this Agreement.
(iv)    Employee shall be eligible to participate in such long-term incentive
compensation plans that have been approved or may in the future be approved by
the shareholders of Employer and administered by the Board.
(v)    If a Sale During Restructuring shall occur, Employee shall receive on the
closing date thereof in addition to any Restructuring Award, subject to
Employee’s continued employment on (and not having delivered a notice of
resignation other than for good reason prior to) such closing date, a cash
payment in an amount equal to one and five hundredths percent (1.05%) of the
gross proceeds of the Sale During Restructuring (net of transaction costs). The
term “Sale During Restructuring” shall mean the sale of all or substantially all
of the assets of Employer and its subsidiaries at any time after the
Commencement Date or during the pendency of the Chapter 11 Cases concerning the
Restructuring but before (or preventing) the effective date of the
Restructuring.
(vi)    For the avoidance of doubt, Employee hereby acknowledges and agrees that
neither the Restructuring nor any transactions contemplated pursuant thereto or
to the RSA or Plan, nor a Sale During Restructuring, shall constitute a Change
in Control (or term of similar import), as defined herein or in the Existing
Employment Agreement.
(vii)    For purposes of this Section 3(h), Employee shall be considered to have
“continued employment” on a given date notwithstanding (a) Employee’s death or
termination by Employer due to disability on or before such date,
(b) termination by Employee of his employment hereunder on or before such date
for good reason, or (c) termination by Employer of Employee’s employment
hereunder on or before such date without good cause.
(i)    If Employee’s employment hereunder terminates effective at the end of the
Initial Term or any Extension Period solely by reason of a non-renewal thereof
in accordance with Section 2 hereof (and, for avoidance of doubt, not under any
circumstances specified in Section 7 or 8 hereof), Employee shall be entitled to
receive the compensation and benefits set forth in this Section 3(i).
(A)    If such termination is by reason of a non-renewal by Employer, Employee
shall be entitled to receive (i) all salary earned but not yet paid through the
date of termination, and (ii) (x) any prior-year STIP compensation earned but
not yet paid, and the prorated portion of any current year STIP compensation as
and when determined in the ordinary course of the calculation of current year
STIP award due to other executive officers of Employer, and (y) any and all
options, rights or awards under the Reserved 40% that have been granted to, and
that have not been forfeited by, Employee before the date of such


-EX-5

--------------------------------------------------------------------------------





termination, if any, shall vest on a prorated basis to reflect the portion of
the applicable vesting period lapsed as of the date of termination.
(B)    If such termination is by reason of a non-renewal by Employee, Employee
shall be entitled to receive all salary earned but not yet paid through the date
of termination.
(j)    Employee shall be entitled to a monthly living allowance of $7,200
(before tax equalization), payable in the first regular pay cycle of each month.
Employee shall further be entitled to loss-on-sale protection from Employer on
the purchase of a home in the Chicago area, capped at a purchase price of one
million dollars ($1,000,000). For the avoidance of doubt, such loss-on-sale
purchase price cap does not prevent Employee from purchasing a home for a cost
greater than the cap, but instead shall operate to dilute, pro rata, any
loss-on-sale protection reimbursement due from Employer. By way of example, if
Employee purchases a home for one million, two-hundred thousand dollars
($1,200,000), which he then sells for one million dollars ($1,000,000), Employee
would be entitled to loss-on-sale reimbursement from Employer of one-hundred
sixty-six thousand, six-hundred sixty dollars ($166,660), or 5/6ths of the
two-hundred thousand dollar ($200,000) total loss on sale actually realized.
4.Duties. Employee is engaged and shall serve as President and Chief Executive
Officer of Employer and, as may be requested by Employer from time to time, any
other direct or indirect subsidiaries of Employer that may be formed or
acquired. In addition, Employee shall have such other duties and hold such other
offices as may from time to time be reasonably assigned to him by the Board and
consistent with the office of President and Chief Executive Officer. These
services shall be provided from offices located in Oak Brook, Illinois, or such
other location as may be mutually agreed.
5.Extent of Services; Vacations and Days Off.
(a)    During the term of his employment under this Agreement, Employee shall
devote substantially his full business time, energy and attention to the benefit
and business of Employer as may be necessary in performing his duties pursuant
to this Agreement, subject to the following sentence. Employee shall not provide
services of a business nature to any other person except that Employee may
engage in the Permitted Activities (as defined in Section 11(e)) provided that
such activities do not significantly interfere with Employee’s performance of
his duties hereunder. In order to maximize Employee’s efficiency and
effectiveness for Employer, Employee may utilize the services of his executive
assistant to assist Employee with de minimis personal matters.
(b)    Employee shall be entitled to paid time off (“PTO”) in accordance with
the policy of Employer as may be established from time to time by Employer and
applied to other senior


-EX-6

--------------------------------------------------------------------------------





officers of Employer; provided, however, that Employee shall annually be
entitled to the maximum amount of PTO afforded to any other officer of Employer,
but no less than four (4) weeks per full calendar year worked, and that up to
one (1) week of unused PTO in each year may be carried over to be used in the
following year (in addition to the normal maximum allotment for such following
year).
6.[Reserved]
7.Illness or Incapacity; Termination on Death or Permanent Disability.
(a)    If during the term of this Agreement Employee becomes permanently
disabled, as defined below, or dies, Employer shall pay to Employee or his
estate compensation through the date of death or determination of permanent
disability, including salary, any prior-year STIP compensation earned but not
yet paid and the prorated portion of any current year STIP as and when
determined in the ordinary course of the calculation of current year STIP due to
other executive officers of Employer. Employer shall continue to provide medical
insurance and other benefits to which Employee’s dependents would otherwise have
been entitled for 90 days following the date of death or determination of
permanent disability, provided that Employee and Employee’s dependents, as
applicable, shall continue to pay the active-employee contribution toward such
benefits. Effective upon the date of death or determination of permanent
disability, any and all options, rights or awards under any of Employer’s
incentive compensation plans that have been granted to, and that have not been
forfeited by, Employee before the date of death or termination on account of
permanent disability shall immediately vest on a prorated basis to reflect the
portion of the applicable vesting period lapsed as of the date of death or
termination on account of permanent disability. Except for the benefits set
forth in the preceding sentences and any life or disability insurance benefits
included in the benefit package provided at such time by Employer to Employee,
Employer shall have no additional financial obligation under this Agreement to
Employee or his estate. After receiving the payments and health, life, or
disability insurance benefits provided in this subparagraph (a), Employee and
his estate shall have no further rights under this Agreement.
(b)    The terms “permanently disabled” and “permanent disability” as used in
this Agreement shall mean that Employee is unable to engage in any substantial
gainful activity for a period of at least ninety (90) consecutive days (provided
that a return to full work status of less than five full days shall be deemed
not to interrupt the calculation of such 90 days), or one hundred twenty (120)
days in any twelve (12) month period, by reason of any physical or mental
impairment. In the event that Employee becomes “permanently disabled,” the Board
may terminate Employee’s employment under this Agreement upon written notice. If
any determination with respect to “permanent disability” is disputed by
Employee, Employee agrees to abide by the determination of a qualified,
independent physician selected by Employer in good faith. Employee agrees to
make himself available for and submit to examinations by such physician as may
be reasonably directed


-EX-7

--------------------------------------------------------------------------------





by the Board. Failure to submit to any such examination shall constitute a
breach of a material part of this Agreement.
(c)    All rights of Employee under this Agreement (other than rights already
accrued) shall terminate upon Employee’s permanent disability, although Employee
shall continue to receive any disability benefits to which he may be entitled
under any disability income insurance that may be carried by or provided by
Employer from time to time. For the avoidance of doubt, during any period of
disability, illness or incapacity during the term of this Agreement that renders
Employee at least temporarily unable to perform the services required under this
Agreement and does not result in Employee’s permanent disability, Employee shall
receive the compensation payable under Section 3(a) of this Agreement plus any
STIP compensation earned during such period, less any benefits received by him
under any disability insurance carried by or provided by Employer.
8.Terminations Other Than For Death or Disability.
(a)    By Employee
(i)    Employee may terminate his employment hereunder for any reason whatsoever
other than “good reason” upon giving at least thirty (30) days’ prior written
notice. In addition, Employee shall have the right to terminate his employment
hereunder at any time for “good reason.” As used herein, “good reason” means the
occurrence of any of the following: (1) the relocation of Employee’s office to a
location outside the State of Illinois or more than fifty (50) miles from its
present location, (2) Employee no longer holds the principal executive office
held by Employee on the Commencement Date, (3) a change in reporting structure
of Employer where Employee is required to report to someone other than the
Board, (4) any action or inaction that constitutes a material breach by Employer
of this Agreement (other than with respect to any provision of this Agreement
covered by any of clauses (1) through (3) of this definition of “good reason”),
or (5) any Change in Control in connection with which (A) this Agreement is not
assumed or continued by any purchaser, acquirer, controlling person or successor
to Employer (an “Acquiror”) and (B) Employee is not offered employment by such
Acquiror for the same or a substantially similar executive position and with the
same or substantially similar compensation and other benefit opportunities in
the aggregate, in each case as enjoyed by Employee immediately before the Change
in Control (provided, however, that (i) if Employee receives gross aggregate
proceeds (whether in cash or property) in excess of two million ($2,000,000) as
a result of such Change in Control in respect of options, rights or awards under
any of Employer’s incentive compensation plans (including shares held following
the exercise of any option), with the value of the non-cash portion, if any, of
such proceeds being determined in good faith by the Board at fair market value
as of the date of such Change in Control, the


-EX-8

--------------------------------------------------------------------------------





determination of whether Employee is offered “substantially similar compensation
and other benefits opportunities” shall be made without regard to equity-based
compensation opportunities, and (ii) if clause (i) does not apply, equity-based
compensation opportunities offered by such Acquiror shall be deemed to be
“substantially similar” to the equity-based compensation opportunities enjoyed
by Employee immediately before the Change in Control if such equity-based
compensation opportunities offered by Acquiror are on market-appropriate terms
for a company of Employer’s size and industry). Notwithstanding the foregoing,
Employee will not have “good reason” to terminate his employment unless (i) he
provides the Board with a written notice detailing the specific circumstances
alleged to constitute “good reason” within ninety (90) days after Employee first
learns (or should have learned) of the first occurrence of such circumstances,
(ii) Employer is given a period of thirty (30) days following receipt of such
written notice to cure the applicable “good reason” condition, if susceptible to
cure, and (iii) Employee actually terminates employment within thirty (30) days
following the expiration of Employer’s thirty (30) day cure period described
above. For the avoidance of doubt, Employee agrees that neither the
Restructuring nor any transactions contemplated pursuant thereto or to the RSA
or Plan, nor a Sale During Restructuring, shall constitute “good reason”
hereunder or under the Existing Employment Agreement, and Employee hereby waives
any right to claim “good reason” solely by virtue of consummation thereof.
(ii)    If Employee gives notice to terminate his employment without “good
reason” pursuant to the first sentence of Section 8(a)(i) above, Employer shall
have the right to waive all or any portion of the required notice period, and
terminate Employee’s employment early, without re-characterizing such
termination as a voluntary termination by Employee without “good reason”;
provided, however, that notwithstanding such early termination, Employee shall
remain entitled to payment of compensation and all other benefits to which
Employee would have been entitled hereunder in respect of such notice period in
the absence of such early termination.
(iii)    If Employee terminates his employment hereunder with “good reason”
effective on a date earlier than the end of the Initial Term or any
then-applicable Extension Period, then (a) any and all options, rights or awards
under any of Employer’s incentive compensation plans that have been granted to,
and that have not been forfeited by, Employee before the date of such
termination shall immediately vest on a prorated basis to reflect the portion of
the applicable vesting period lapsed as of the date of termination; (b) Employee
shall receive a cash severance amount (the “Cash Severance”) equal to the
product of (x) Employee’s Applicable Base and (y) two (2) (the “Severance
Multiple”), such Cash Severance (in all circumstances contemplated under this
Agreement) to be paid:


-EX-9

--------------------------------------------------------------------------------





(1)    sixty-five percent (65%) upon the next regular payroll date of Employer
following the effectiveness of the Release (as defined below) and the remaining
thirty-five percent (35%) in equal monthly installments for six (6) months
beginning on the first (1st) regular payroll date of Employer following the six
(6) month anniversary of the effective date of termination, except that in the
event of a Qualifying Change in Control (as defined below) occurring prior to
any scheduled payment date for such deferred payments, such deferred payments
shall be paid in full in a single lump sum on the later of (x) the closing date
of such Qualifying Change in Control and (y) the first (1st) regular payroll
date of Employer following the six (6) month anniversary of the effective date
of the termination; or
(2)    in the case of a termination upon or within twenty-four (24) months
following a Qualifying Change in Control, in a single lump-sum payment on the
effective date of the termination.
(c) subject to Employee’s timely election and COBRA continuation of health
insurance continuation coverage under Employer’s applicable benefit plans, a
monthly cash reimbursement, for the period of two (2) years following the
termination of the Agreement (or if earlier, until Employee ceases enrollment in
such continuation coverage), of the portion of Employee’s cost of COBRA premiums
that is in excess of the active-employee cost of such coverage (which
active-employee cost shall be the responsibility of Employee), with such monthly
cost-reimbursement being paid by Employer directly to the coverage provider in
accordance with Employer’s past practices; (d) Employee shall continue to
receive the perquisites specified in Section 3(f) for the period of one (1) year
following the termination of the Agreement (provided, however, that if such
perquisites are not available under Employer’s benefit plans or applicable law,
Employer shall be responsible for the reasonable cost of providing equivalent
perquisites); and (e) the prorated portion, up to and including the termination
date, of any current year STIP as and when determined in the ordinary course of
the calculation of current year STIP due to other executives of Employer. The
benefits described in clauses (a) through (e) above shall be referred to herein
as the “Severance Benefits.” For the avoidance of doubt, to the extent that any
of the Severance Benefits (in relation to any form of termination of employment
under this Agreement) are deferred and not paid in full to Employee on the
effective date of his termination, and Employee should later die prior to
receiving such deferred Severance Benefits, any outstanding Severance Benefits
due and owing to Employee at the time of his death shall be paid in full in a
single lump sum to Employee’s estate upon presentation to Employer of a
certified death certificate. As used herein, the term “Qualifying Change in
Control” means a Change in Control (as defined below) that constitutes a change
in the ownership or effective control of Employer, or in the ownership of a
substantial portion of the assets of Employer, in either case within the meaning
of Section 409A (as defined below).
For purposes of this Agreement, the “Applicable Base” shall be the sum of (a)
the annual rate of Employee’s Base Salary pursuant to Section 3(a) in effect at
the time of termination of employment (but no less than such rate of such Base
Salary as of the Commencement


-EX-10

--------------------------------------------------------------------------------





Date) and (b) the amount of Employee’s Target STIP award for the year in which
the termination occurs (but no less than the amount of such Target STIP for the
year in which the Commencement Date occurs).
(b)    By Employer for Good Cause
(i)    Employer may terminate the employment of Employee hereunder for “good
cause” (as defined below) immediately upon written notice.
(ii)    As used herein, “good cause” shall mean:
(1)    Employee’s conviction of, or entry of a plea of guilty or “nolo
contendere” to, either (x) a felony or (y) any other crime that has, or could be
reasonably expected to have, a materially adverse impact on the performance of
Employee’s duties to Employer or otherwise result in material injury to the
reputation or business of Employer;
(2)    Employee’s engaging in criminal misconduct involving moral turpitude if,
as a result, in the reasonable judgement of Employer, Employee’s credibility and
reputation no longer conform to the standard required of Employer’s executives;
(3)    Employee’s willful failure to take actions permitted by law and necessary
to implement Employer’s policies that the Board (or Employee’s direct
supervisor) has communicated to him in writing, provided that such policies that
are reflected in minutes of a Board meeting attended in its entirety by Employee
shall be deemed communicated to Employee;
(4)    Employee’s willful and continued failure to devote substantially his full
business time, energy and attention to his duties as an executive officer of
Employer or its affiliates as contemplated in Section 5(a) above, following
written notice from the Board (or Employee’s direct supervisor) to Employee of
such failure; or
(5)    Employee’s willful breach of any material provision of this Agreement.
With respect to clauses (2) through (5) above, such circumstances shall not
constitute “good cause” unless Employee has failed to cure such circumstances
within thirty (30) days following written notice thereof from Employer
identifying in reasonable detail such circumstances constituting “good cause”;
provided, that during such cure period Employee shall not be entitled to any
compensation hereunder other than continued payment of Base Salary and benefits
pursuant to Section 3(d) and


-EX-11

--------------------------------------------------------------------------------





Section 3(f), and upon Employee’s failure to cure, the termination of employment
shall be deemed effective as of the date of Employer’s delivery of written
notice of termination for “good cause.” For purposes of this Agreement, no act
or failure to act on Employee’s part shall be considered “willful” unless it is
done, or omitted to be done, by him in bad faith or without reasonable belief
that his action or omission was in the best interests of Employer. Any act or
failure to act pursuant to express authority given by resolution duly adopted by
the Board or pursuant to the advice of legal counsel for Employer or any of its
subsidiaries shall be conclusively presumed to be done, or omitted to be done,
in good faith and in the best interests of Employer.
(iii)    Termination of the employment of Employee by Employer (other than by
reason of any non-renewal of employment in accordance with Section 2 or by
reason of Employee’s death or permanent disability in accordance with Section 7)
shall, unless such termination is for a reason expressly specified in this
Agreement as good cause, be deemed to be a termination of employment by Employer
“without good cause.”
(c)    By Employer Without Good Cause
(i)    Employer may terminate the employment of Employee hereunder without “good
cause” immediately upon written notice. If Employer shall terminate the
employment of Employee without “good cause” (other than due to permanent
disability) effective on a date earlier than the end of the Initial Term or any
then-applicable Extension Period, then Employee shall be entitled to receive the
Severance Benefits.
(ii)    The parties agree that, because there can be no exact measure of the
damages that would occur to Employee as a result of a termination by Employer of
Employee’s employment without “good cause,” the payments and benefits paid and
provided pursuant to Section 8 shall be deemed to constitute liquidated damages
and not a penalty for Employer’s termination of Employee’s employment without
“good cause,” and Employer agrees that Employee shall not be required to
mitigate his damages.
(d)    Change in Control
(i)    If a Change in Control of Employer shall occur, then (a) the Board shall
grant and allocate the full amount of any then-ungranted or unallocated portion
of the Reserved 40% no later than immediately before the date of such Change in
Control; provided, that the Board shall, with respect to the Reserved 40%, have
the sole discretion to determine the recipients thereof and the allocation among
such recipients, which recipients may or may not include Employee; and (b) any
and all options, rights or awards under any of Employer’s incentive compensation
plans that have been granted to, and that have not been forfeited by, Employee
before the date of such Change in Control (including, for the


-EX-12

--------------------------------------------------------------------------------





avoidance of doubt, any awards granted or allocated in accordance with the
preceding clause (a) of this Section 8(d)(i)) shall be deemed to have vested in
full as of immediately before the date of such Change in Control.
(ii)    If the employment of Employee is terminated “in connection with a Change
in Control” (as defined below), then, for purposes of determining the Severance
Benefits, (I) the Severance Multiple shall be two and one-half times (2.5x) and
(II) the period of COBRA premium reimbursement under clause (d) of
Section 8(a)(iii) above shall be two and one-half (2.5) years. Notwithstanding
the foregoing sentence or anything to the contrary in Section 8(a)(iii), if the
employment of Employee is terminated in connection with a Change in Control, the
Severance Benefits payable to Employee as a result thereof shall, to the extent
(and only to the extent) that the pre-tax value of all Cash Severance (as such
term is used herein and in each other Covered Executive’s respective employment
agreement with Employer, as in effect from time to time) and payment of prorated
STIP under section 8(a)(iii)(e) (or under the analogous provision in each other
Covered Executive’s respective employment agreement with Employer, as in effect
from time to time) (and, for the avoidance of doubt, excluding all other
severance benefits) payable to all Covered Executives as a result of
terminations of employment within thirty (30) days before or after such Change
in Control (the “Aggregate Change in Control Severance”) exceeds $4.0 million,
Employee’s Severance Benefits shall be reduced, dollar-for-dollar, by an amount
equal to the pre-tax value of the share of the Aggregate MIP Value received by
Employee in respect of his options, rights or awards under Employer’s incentive
compensation plans, including shares held following the exercise of any option);
provided, however, that (a) the amount of such reduction shall not exceed
Employee’s pro rata share of $3.2 million (pro rata by reference to Employee’s
share of the Aggregate MIP Value received by all Covered Employees); and (b)
Employee’s Severance Benefits shall not be reduced below Employee’s pro rata
share of $4.0 million (pro rata by reference to the Executive’s share of the
aggregate Change in Control Severance with respect to such Change in Control).
For purposes of this Section 8(d)(ii):
(1)    A termination of employment shall be deemed to be “in connection with a
Change in Control” (A) if Employer terminates the employment of Employee
hereunder without “good cause” (other than due to permanent disability) either
on the effective date of a Change in Control, or in anticipation of or
preparation for a reasonably expected and specific Change in Control (as
determined by the Board in good faith), or (B) if, within twenty-four (24)
months following a Change in Control, either Employer terminates the employment
of Employee hereunder without “good cause” (other than due to permanent
disability) or Employee terminates his employment hereunder with “good reason.”


-EX-13

--------------------------------------------------------------------------------





(2)    The value of severance benefits to any Covered Executive shall be
determined by the Board in good faith, without discounting for present value,
and with the value of any non-cash components of such benefits being determined
at fair market value as of the date of such Change in Control.
(3)    The term “Aggregate MIP Value” means, with respect to any Change in
Control, the aggregate pre-tax value of the proceeds (whether in cash or
property) received by all of the Covered Executives as a result of such Change
in Control in respect of options, rights or awards under any of Employer’s
incentive compensation plans (including shares held following the exercise of
any option) and held by such Covered Executives, with the value of the non-cash
portion, if any, of such proceeds being determined in good faith by the Board at
fair market value as of the date of such Change in Control.
(4)    The term “Covered Executives” means each of Employer’s employees listed
on Schedule 2 attached hereto.
(iii)    The term “Change in Control” shall mean any of the following that
occurs after the Commencement Date:
(1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, including the
regulations and other applicable authorities thereunder (the “Exchange Act”))
(“Person”), other than any Designated Holder (as defined below) or Designated
Holders acting as a group, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) (“Beneficial Owner”), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such Person any securities acquired directly from Employer or its affiliates)
representing forty percent (40%) or more of the combined voting power of
Employer’s then-outstanding voting securities entitled to vote generally in the
election of directors;
(2)    members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the consummation of the Restructuring whose election, or
nomination for election by Employer’s stockholders, was approved by a vote of at
least a majority of the directors then constituting the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent


-EX-14

--------------------------------------------------------------------------------





Board (with the term “Incumbent Board” to mean the members of the Board as of
immediately following the consummation of the Restructuring);
(3)    approval by the shareholders of Employer of a complete dissolution or
liquidation of Employer;
(4)    any sale or disposition to a Person of all or substantially all of the
assets of Employer (including by way of merger of any direct or indirect
subsidiary of Employer with any other corporation or entity); and
(5)    there is consummated a merger or consolidation of Employer, other than
(A) a merger or consolidation immediately following which the individuals who
constitute the Incumbent Board immediately prior thereto constitute at least a
majority of the board of directors of Employer, the entity surviving such merger
or consolidation, or, if Employer or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof, (B) a merger or
consolidation (or similar transaction) following which no Person is or becomes a
Beneficial Owner, directly or indirectly, of securities of Employer or the
entity surviving such merger or consolidation (not including in the securities
beneficially owned by such Person any securities acquired directly from Employer
or its affiliates) representing forty percent (40%) or more of the combined
voting power of the then-outstanding securities of Employer or the entity
surviving such merger or consolidation (other than a Person that was, prior to
such merger or consolidation (or similar transaction) a Beneficial Owner,
directly or indirectly, of securities of Employer representing forty percent
(40%) or more of the combined voting power of Employer’s then-outstanding
securities), or (C) a merger or consolidation (or similar transaction) following
which the individuals and entities that were the Beneficial Owners of the
outstanding voting securities of Employer remain direct or indirect Beneficial
Owners of forty percent (40%) or more of the combined voting power of the
then-outstanding securities of Employer or the entity surviving such merger or
consolidation.
As used herein, the term “Designated Holder” means any of the following, or any
of their respective controlled affiliates, or any fund or account managed,
advised or controlled by any of the following or any of their respective
controlled affiliates: Highbridge Capital Management, LLC, Wolverine Asset
Management, LLC, Corre Partners Management, LLC, Whitebox Advisors LLC, and SGF,
Inc.
(e)    If the employment of Employee is terminated for “good cause” or if
Employee voluntarily terminates his employment without “good reason,” Employer
shall pay to Employee any compensation earned but not paid to Employee prior to
the effective date of such termination


-EX-15

--------------------------------------------------------------------------------





and shall provide such benefits as are required by applicable law or the terms
of relevant benefit plans of Employer; provided, that for purposes of this
sentence, any unpaid prior-year STIP shall be forfeited as of such termination.
Under such circumstances, such payment shall be in full and complete discharge
of any and all liabilities or obligations of Employer to Employee hereunder, and
Employee shall be entitled to no further benefits under this Agreement.
(f)    Employer’s obligations to provide the Severance Benefits or any benefits
pursuant to clause (ii) of Section 3(i)(A) above shall be conditioned upon
Employee’s timely execution, delivery to Employer, and non-revocation of the
release of claims substantially in the form attached hereto as Appendix A (the
“Release”), and the expiration of the period (if any) during which the Release
can be revoked within the fifty-five (55) day period following Employee’s date
of termination; provided, that, if such fifty-five (55) day period spans two (2)
calendar years, no Severance Benefits that would constitute non-qualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), shall be paid or commenced to be paid until
the second year, with the first payment including any amount that would have
been paid during such fifty-five (55) day period but for this sentence being
made promptly following such fifty-five (55) day period. Employer and Employee
agree that, should Employer fail to provide the Severance Benefits to Employee,
the Release shall be void ab initio.
9.Inventions and Other Intellectual Property. Employee agrees that during the
term of his employment by Employer, he will disclose to Employer (and no one
else) all, and will not use for his own benefit or otherwise misappropriate any,
ideas, methods, plans, developments or improvements known by him which relate
directly or indirectly to A.M. Castle’s Business (as defined below), whether
acquired by Employee before or during his employment by Employer. Employee
acknowledges that all inventions, innovations, improvements, developments,
methods, designs, analyses, drawings, reports, and similar or related
information (whether or not patentable) that relate to the actual or anticipated
business, research and development, or existing or future products or services
of Employer and that are conceived, developed, or made by Employee while
employed by Employer (“Work Product”) belong to Employer. Any copyrightable work
falling within the definition of Work Product shall be deemed a “work made for
hire” as such term is defined in 17 U.S.C. Section 101, and ownership of all
right, title, and interest therein shall vest in Employer. To the extent that
any Work Product is not deemed a “work made for hire” under applicable law, or
all right, title, and interest in and to such Work Product has not automatically
vested in Employer, Employee hereby irrevocably assigns, transfers, and conveys,
to the full extent permitted by applicable law, all right, title, and interest
in and to the Work Product on a worldwide basis to Employer without further
consideration. Employee will promptly disclose such Work Product to Employer and
perform all actions requested by Employer (whether during or after employment)
to establish and confirm such ownership (including without limitation,
assignments, consents, powers of attorney, and other instruments). Nothing in
this Section 9 shall be construed as requiring any


-EX-16

--------------------------------------------------------------------------------





such communication where the idea, plan, method or development is lawfully
protected from disclosure as a trade secret of a third party or by any other
lawful prohibition against such communication.
10.Confidential Information and Trade Secrets; Non-Disparagement.
(a)    For purposes of this Agreement, the term “A.M. Castle’s Business” shall
mean any business in which Employer or any of its subsidiaries is engaged,
including, without limitation, the business of distributing specialty metals to
customers within the producer durable equipment, aerospace, heavy industrial
equipment, industrial goods, construction equipment, oil and gas, and retail
sectors in the Restricted Area (as defined below). In this business, Employer
generates a tremendous volume of Confidential Information and Trade Secrets,
which it hereby agrees to share with Employee, and which Employee will have
access to and knowledge of through or as a result of Employee’s employment with
Employer. “Confidential Information and Trade Secrets” includes any information,
data or compilation of information or data developed, acquired or generated by
Employer, or its employees (including information and materials conceived,
originating, discovered, or developed in whole or in part by Employee at the
request of or for the benefit of Employer or while employed by Employer) that is
not generally known to persons who are not employees of Employer, and that
Employer generally does not share other than with its employees, or with its
customers and suppliers on an individual transactional basis. “Confidential
Information and Trade Secrets” may be written, verbal or recorded by electronic,
magnetic or other methods, whether or not expressly identified as “Confidential”
by Employer.
(b)    “Confidential Information and Trade Secrets” includes, but is not limited
to, the following information and materials:
(i)    Financial information, of any kind, pertaining to Employer, including,
without limitation, information about the profit margins, profitability, income
and expenses of Employer or any of its divisions or lines of business;
(ii)    Names and all other information about, and all communications received
from, sent to or exchanged between, Employer and any person or entity that has
purchased, contracted, hired, or chartered equipment, vehicles, vessels,
personnel or services, or otherwise entered into a transaction with Employer
regarding A.M. Castle’s Business, or to which Employer has made a proposal with
respect to A.M. Castle’s Business (such person or entity being hereinafter
referred to as “Customer” or “Customers”);
(iii)    Names and other information about Employer’s employees, including their
experience, backgrounds, resumes, compensation, sales or performance records or
any other information about them;


-EX-17

--------------------------------------------------------------------------------





(iv)    Any and all information and records relating to Employer’s contracts,
transactions, charges, prices, or sales to its Customers, including invoices,
proposals, confirmations, statements, accounting records, bids, payment records
or any other information regarding transactions between Employer and any of its
Customers;
(v)    All information about the employees, agents or representatives of
Customers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to A.M. Castle’s Business (each such individual being hereinafter
referred to as a “Customer Representative”) including, without limitation, with
respect to any such individual, his name, address, telephone and facsimile
numbers, email addresses, titles, positions, and duties, and all records of
communications to, from or with any such Customer Representative;
(vi)    Any and all information or records relating to Employer’s contracts or
transaction with, or prices or purchases from any person or entity from which
Employer has purchased or otherwise acquired goods or services of any kind used
in connection with A.M. Castle’s Business (each such person or entity being
hereinafter referred to as a “Supplier”), including invoices, proposals,
confirmations, statements, accounting records, bids, payment records or any
other information documents regarding amounts charged by or paid to suppliers
for products or services;
(vii)    All information about the employees, agents or representatives of
Suppliers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to A.M. Castle’s Business (each such individual being hereinafter
referred to as “Supplier Representative”) including, without limitation, with
respect to any such individual, his name, address, telephone and facsimile
numbers, email addresses, titles, positions, and duties, and all records of
communications to, from or with any such Supplier Representative;
(viii)    Employer’s marketing, business and strategic growth plans, methods of
operation, methods of doing business, cost and pricing data, and other
compilations of information relating to the operations of Employer.
(c)    Employee acknowledges that all notes, data, forms, reference and training
materials, leads, memoranda, computer programs, computer print-outs, disks and
the information contained in any computer, and any other records that contain,
reflect or describe any Confidential Information and Trade Secrets belong
exclusively to Employer. Employee shall promptly return such materials and all
copies thereof in Employee’s possession to Employer upon termination of his
employment, regardless of the reasons therefor.


-EX-18

--------------------------------------------------------------------------------





(d)    During Employee’s employment with Employer and thereafter, Employee will
not copy, publish, convey, transfer, disclose or use, directly or indirectly,
for Employee’s own benefit or for the benefit of any other person or entity
(except Employer) any Confidential Information and Trade Secrets. Employee’s
obligation shall continue in full force and effect at all times during and after
the termination of Employer’s employment. Employee will abide by all rules,
guidelines, policies and procedures relating to Confidential Information and
Trade Secrets implemented and/or amended from time to time by Employer.
Notwithstanding the foregoing, Employee will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If Employee files a lawsuit for retaliation by Employer for
reporting a suspected violation of law, Employee may disclose Employer’s trade
secrets to Employee’s attorney and use the trade secret information in the court
proceeding if Employee (A) files any document containing the trade secret under
seal; and (B) does not disclose the trade secret, except pursuant to court
order.
(e)    Employee agrees that at no time during or following his employment with
Employer shall he make any disparaging, defamatory, or untrue public comments
(whether orally, in writing, through electronic media, or otherwise) regarding
Employer or any of its affiliates, or any of its or their respective current or
former shareholders, directors, officers, or employees in any respect. Employer
agrees to use reasonable efforts to instruct each of its directors and officers
to, at no time during or following Employee’s employment with Employer, make any
disparaging, defamatory, or untrue public comments (whether orally, in writing,
through electronic media, or otherwise) regarding Employee in any respect.
Notwithstanding anything herein to the contrary, or in any agreement or
communication between Employer and Employee, (x) the confidentiality and
nondisclosure obligations herein shall not prohibit or restrict Employee from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the SEC, any other governmental agency, any
self-regulatory organization or any other state or federal regulatory authority,
regarding any possible securities law violations, and (y) Employer shall not
enforce or threaten to enforce, any confidentiality agreement or other similar
agreement, nor take or threaten to take any other action against Employee for
engaging in the types of communications described in (x) above.
11.Noncompetition and Nonsolicitation.
(a)    During the term of Employee’s employment, Employer agrees to provide, and
to continue to provide Employee, on a daily, weekly, monthly and continual
basis, access to, and the use of, its “Confidential Information and Trade
Secrets” concerning A.M. Castle’s Business, and Employer’s employees, Customers
and Customer Representatives, Suppliers and Supplier


-EX-19

--------------------------------------------------------------------------------





Representatives and Employer’s transactional histories with all of them, as well
as information about the logistics, details, revenues and expenses of A.M.
Castle’s Business, in order to allow Employee to perform Employee’s duties under
this Agreement, and to develop or continue to solidify relationships with
Customers, Customer Representatives, Suppliers and Supplier Representatives.
Employee acknowledges that new and additional Confidential Information and Trade
Secrets regarding each of these matters is developed by Employer as a part of
its continuing operations, and Employer hereby agrees to provide Employee access
to and use of all such new, additional and continuing Confidential Information
and Trade Secrets, and Employee acknowledges that access to such new, additional
and continuing Confidential Information and Trade Secrets is essential for
Employee to be able to perform, and to continue to perform, Employee’s duties
under this Agreement. In addition, Employer agrees to provide, and to continue
to provide, training, education, direction and development to Employee with
respect to all of Employer’s business methods, processes, procedures, software
and information, including newly developed and newly discovered information, in
order to ensure that Employee can perform Employee’s duties hereunder and
participate in A.M. Castle’s Business.
(b)    In consideration of Employer’s agreement to provide Employee with access
to and use of its Confidential Information and Trade Secrets, including new,
additional and continuing Confidential Information and Trade Secrets, and to
provide training, Employee agrees to refrain from competing with Employer, or
otherwise engaging in Restricted Activities, within the Restricted Area, each as
defined herein, during the Restricted Period.
(c)    Restricted Period. Employee agrees that Employee will not, directly or
indirectly, engage in any of the Restricted Activities within the Restricted
Area during the Restricted Period. For purposes of this Agreement, the
“Restricted Period” shall mean the term of Employee’s employment with Employer,
including the Initial Term and any Extension Period, and thereafter until the
later of (A) the expiration of the two (2) -year period following the
termination of such employment or (B) if such employment is terminated pursuant
to Section 8(d)(ii) or Section 8(d)(iii) of this Agreement, the expiration of
the two and one-half (2.5) year period following the termination of such
employment (the “Restricted Period”).
(d)    Restricted Activities. Restricted Activities shall mean and include all
of the following:
(i)    directly or indirectly, owning, managing, operating, joining,
controlling, being employed by, or participating in the ownership, management,
operation or control of, or being connected in any manner with, including,
without limitation, holding any position as an employee, officer, director,
agent, independent contractor, recruiter, consultant, partner, shareholder,
investor, lender, underwriter or in any other individual or representative
capacity in, any person, entity or business that is engaged in A.M. Castle’s


-EX-20

--------------------------------------------------------------------------------





Business (a “Restricted Enterprise”). The restrictions of this section shall not
be violated by (i) the ownership of no more than 5% of the outstanding
securities of any company whose stock is publicly traded or (ii) following the
termination of Employee’s employment with Employer, his employment by a law
firm, a certified public accounting firm, or a commercial or investment bank
that may have as a client or customer: (A) a Restricted Enterprise or (B) any of
the clients or customers of Employer with whom Employer did business during the
term of Employee’s employment, so long as Employee does not directly or
indirectly serve, advise or consult in any way such Restricted Enterprise or
client or customer of Employer, respectively, during the Restricted Period.
(ii)    Recruiting, hiring or attempting to recruit or hire, either directly or
by assisting others, any other employee of Employer, or any of its customers or
suppliers in connection with A.M. Castle’s Business. For purposes of this
covenant, “any other employee” shall include employees, consultants, independent
contractors or others who are still actively employed by, or doing business
with, Employer, its Customers or Suppliers, at the time of the attempted
recruiting or hiring, or were so employed or doing business at any time within
six months prior to the date of such attempted recruiting or hiring;
(iii)    Communicating, by any means, soliciting or offering to solicit the
purchase, performance, sale, furnishing, or provision of any equipment,
services, or products that constitute any part of A.M. Castle’s Business to, for
or with any Customer, Customer Representative, Supplier or Supplier
Representative; and
(iv)    Using, disclosing, publishing, copying, distributing or communicating
any Confidential Information and Trade Secrets to or for the use or benefit of
Employee or any other person or entity other than Employer.
(e)    Permitted Activities. Subject to Section 5(a) and Section 10, no
provision of this Agreement shall prohibit (i) Employee’s continued consulting
positions, officer positions, board memberships and service with board
committees and/or investments in the entities listed on Schedule 1 attached
hereto (the “Scheduled Entities”) provided that (A) Employee’s role or amount of
time spent with respect to any of the Scheduled Entities does not expand or
increase from that in effect on April 1, 2017, and (B) the nature and scope of
the services and/or products provided by the Scheduled Entities does not change
from that in effect on April 1, 2017, or (ii) such other activities as may be
approved by the Board at any time after the Commencement Date (collectively, the
“Permitted Activities”).
(f)    Restricted Area. The Restricted Area shall mean and include anywhere in
the world.


-EX-21

--------------------------------------------------------------------------------





(g)    Agreement Ancillary to Other Agreements. This covenant not to compete is
ancillary to and part of other agreements between Employer and Employee,
including, without limitation, Employer’s agreement to disclose, and to continue
to disclose, its Confidential Information and Trade Secrets, and its agreement
to provide, and to continue to provide, training, education and development to
Employee.
(h)    Independent Agreements. The parties hereto agree that the foregoing
restrictive covenants set forth herein are essential elements of this Agreement,
and that, but for the agreement of Employee to comply with such covenants,
Employer would not have agreed to enter into this Agreement. Such covenants by
Employee shall be construed as agreements independent of any other provision in
this Agreement. The existence of any claim or cause of action of Employee
against Employer, whether predicated on this Agreement, or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.
Notwithstanding the foregoing, Employee’s non-competition restrictions under
this Agreement shall be void ab initio to the extent that the Severance Benefits
are owed to Employee pursuant to Section 8 above and are not actually paid to
Employee at the time scheduled for payment thereof in accordance with this
Agreement (subject to Employer’s right to cure any non-payment within sixty (60)
days following Employee’s written notice of non-payment to the Board or, if
Employer disputes in good faith Employee’s rights to the Severance Benefits,
within sixty (60) days following the final resolution of such dispute).
(i)    Equitable Reformation. The parties hereto agree that if any portion of
the covenants set forth herein are held to be illegal, invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible both as to time and geographical area. Employer and
Employee agree that, if any court of competent jurisdiction determines the
specified time period or the specified geographical area applicable herein to be
illegal, invalid, unreasonable, arbitrary or against public policy, a lesser
time period or geographical area that is determined to be reasonable,
non-arbitrary and not illegal or against public policy may be enforced against
Employee. Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by Employer and the Confidential Information and Trade
Secrets and training provided by Employer to Employee.
12.Injunctive Relief. Employee agrees that damages at law will be an
insufficient remedy to Employer if Employee violates or attempts or threatens to
violate the terms of Section 9, 10 or 11 of this Agreement and that Employer
would suffer irreparable damage as a result of such violation or attempted or
threatened violation. Accordingly, it is agreed that Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to Employer, at law or
in equity. In the event that either party commences legal action relating to the
enforcement of the terms of Section 9, 10 or 11 of this Agreement, the
prevailing


-EX-22

--------------------------------------------------------------------------------





party in such action shall be entitled to recover from the other party all of
the costs and expenses in connection therewith, including reasonable fees and
disbursements of counsel (both at trial and in appellate proceedings).
13.Compliance with Other Agreements. Employee represents and warrants that the
execution of this Agreement by him and his performance of his obligations
hereunder will not conflict with, result in the breach of any provision of or
the termination of or constitute a default under any agreement to which Employee
is a party or by which Employee is or may be bound.
14.Waiver of Breach. The waiver by Employer of a breach of any of the provisions
of this Agreement by Employee shall not be construed as a waiver of any
subsequent breach by Employee.
15.Binding Effect; Assignment.
(a)    A.M. Castle’s Business, as defined in Section 10, is carried on by, and
the Confidential Information and Trade Secrets as defined in Section 10 have
been, and will continue to be, developed by Employer and each of Employer’s
subsidiaries and affiliates, all of which shall be included within the meaning
of the word “Employer” as that term is used in Sections 9, 10, 11 and 12 of this
Agreement. This Agreement shall inure to the benefit of, and be enforceable by,
Employer and each of the subsidiaries and affiliates included within the
definition of the word “Employer” as used in Sections 9, 10, 11 and 12.
(b)    The rights and obligations of Employer under this Agreement shall inure
to the benefit of and shall be binding upon the assigns and successors of
Employer by merger, consolidation or otherwise, and in the event of any business
combination or transaction that results in the transfer of all or substantially
all of the assets or business of Employer, Employer shall cause the transferee
to assume the obligations of Employer under this Agreement. This Agreement is a
personal employment contract and the rights, obligations and interests of
Employee hereunder may not be sold, assigned, transferred, pledged or
hypothecated.
16.Indemnification. Employee shall be entitled throughout the term of this
Agreement and thereafter to indemnification by Employer in respect of any
actions or omissions as an employee, officer or director of Employer (or any
successor thereof) to the fullest extent permitted by law. If Employee is also
entitled to the benefits of indemnification under any separate agreement with
Employer, such agreement is hereby reaffirmed and ratified, and this section
shall be read as complimentary with and not in conflict with or substitution for
such other indemnification agreement. Employer also agrees to obtain directors
and officers (D&O) insurance in a reasonable amount determined by the Board and
to maintain such insurance during the term of this Agreement (as such Agreement
may be extended from time to time) and to ensure that Employee, as a former


-EX-23

--------------------------------------------------------------------------------





officer of Employer, is covered under such D&O insurance as may be purchased by
Employer either as a going concern or in the form of a “tail” policy thereafter.
17.Entire Agreement. This Agreement (including Appendix “A” and Schedule 1, as
either may be amended from time to time) contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof, including without limitation the Existing
Employment Agreement. This Agreement may be changed only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
18.Construction and Interpretation.
(a)    The Board shall have the sole and absolute discretion to construe and
interpret the terms of this Agreement on behalf of Employer, unless another
individual or entity is charged with such responsibility.
(b)    This Agreement shall be construed pursuant to and governed by the laws of
the State of Illinois (but no provision of Illinois law shall apply to cause the
application of the law of a state or jurisdiction other than Illinois).
(c)    The headings of the various sections in this Agreement are inserted for
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.
(d)    Consistent with Section 11(i), the following sentences of this
Section 18(d) shall apply. Any provision of this Agreement that is determined by
a court of competent jurisdiction to be prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non‑authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. In any
such case, such determination shall not affect any other provision of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect. If any provision or term of this Agreement is susceptible to
two or more constructions or interpretations, one or more of which would render
the provision or term void or unenforceable, the parties agree that a
construction or interpretation that renders the term or provision valid shall be
favored.
(e)    This Agreement shall be construed to the extent necessary to comply with
the provisions of Section 409A of the Code and any Treasury Regulations and
other guidance issued thereunder


-EX-24

--------------------------------------------------------------------------------





19.Notice. All notices that are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first-class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:
To Employer:
A.M. Castle & Co.
Attention: Board of Directors
1420 Kensington Road, Suite 220
Oak Brook, IL 60523
Fax: (847) 455-0587

To Employee:
Steven W. Scheinkman

315 Meigs Road, Suite A
Santa Barbara, California 93109
20.Venue; Process. The parties agree that all obligations payable and
performable under this Agreement are payable and performable at the offices of
Employer in Oak Brook, DuPage County, Illinois. The parties to this Agreement
agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in the Judicial District Court for DuPage
County or in the United States District Court for the Northern District of
Illinois, Eastern Division, Chicago Office.
21.Six-Month Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Employee’s termination of employment with Employer,
he is a “specified employee” as defined in Section 409A, and one or more of the
payments or benefits received or to be received by Employee upon such
termination pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided under this
Agreement until the earlier of (a) the date that is six (6) months following
Employee’s termination of employment with Employer and (b) Employee’s death. The
provisions of this Section 21 shall apply only to the extent required to avoid
Employee’s incurrence of any penalty tax or interest under Section 409A.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






-EX-25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
EMPLOYER:
 
A.M. CASTLE & CO.
 
By:
/s/ Marec E. Edgar
 
Marec E. Edgar
 
Executive Vice President, General Counsel, Secretary & Chief Administrative
Officer
 
 
EMPLOYEE:
 
/s/ Steven W. Scheinkman
Steven W. Scheinkman
President & Chief Executive Officer





-EX-26